DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,308,856, hereafter “Wang”) in view of Jang et al. (US 2012/0309866,  “Jang”) & Glicksman et al. (US 2015/0060742, “Glicksman”), and further in view of Webster et al. (US 2009/0173919, “Webster”).
Regarding claim 1, Wang discloses a method of manufacturing an electronic device comprising the steps of: preparing a substrate comprising an electrically conductive layer (copper) (col. 8, lines 61-66); applying a conductive paste (TIM paste) on the electrically conductive layer (col. 9, lines 4-10); mounting an electrical component on the applied conductive paste; heating the conductive paste to bond the electrically conductive layer and the electrical component (col. 3, lines 24-30; fig. 1), wherein the 10conductive paste comprises metal powder (silver or copper nanoparticles- col. 4, lines 45-48; col. 9, lines 11-12) and a solvent (dispersant) (abstract; col. 4, lines 35-60).
 Jang discloses a conductive ink/paste for bonding of electronic devices (¶ [0001], [0033-0036]) comprising about 70-90 wt% metal or solder powder [0022-0023, 0041], about 4-12 wt% solvent (e.g. glycol ether- [0017]) and about 3~10 wt% polymer comprising a first polymer and a second polymer (binder comprising a first resin and a second resin- [0013-0014], [0049]) – this overlaps with claimed amounts of 100 parts by weight of the metal powder (corresponds to about 81-95 wt%), 5 to 20 parts by weight of a solvent (about 5-19 wt%), and 0.05 to 3 parts by weight of a polymer (about 0.001 to 3 wt%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  Jang teaches that such solder ink/paste has superior properties of high resistance against an organic solvent, corrosion and high-heat or physical impacts from the outside [0053]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ solder paste similar to Jang in the method of Wang because it would provide superior properties of high resistance against an organic solvent, corrosion and high-heat or physical impacts from the outside (Jang).
Jang is silent concerning selecting the first and second polymer from the recited group. However, Glicksman (also drawn to conductive paste) teaches a conductive paste comprising metal powder (silver powder- [0011-0012]) and ethyl cellulose, hydroxyethyl cellulose, mixtures of ethyl cellulose and phenolic resins, polymethacrylates and monobutyl ether of ethylene glycol [0023]- this meets the claimed polymers. Glicksman discloses that the suitable organic media have rheological properties that provide stable dispersion, appropriate viscosity and thixotropy for printing as well as good wettability of the substrate [0023]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize ethyl cellulose, methyl cellulose and/or its mixtures as first and second polymers in the paste of Wang & Jang because it would result in suitable rheological properties that provide stable dispersion, desired viscosity and thixotropy for printing as well as good wettability to the substrate.
Jang is silent with respect to the first polymer and the second polymer having recited molecular weights. However, having such molecular weights is known in the art. Webster is also directed to conductive ink/paste composition formulated with metal particles, solvent and a polymer binder system [Background- ¶ 0004]. Webster teaches that the conductive composition includes suitable thermoplastic polymers having a molecular weight ranging from about 1000 to about 1,000,000 g/mol, preferably from about 10,000 to 200,000 g/mol, wherein it can include exactly two thermoplastic polymers; exemplary polymers includes PMMA, polystyrene, poly butylmethacrylate etc. [¶ 0016, 0036] - this overlaps with claimed first and second polymers, where the molecular weight of the first polymer is 5,000 to 95,000 while the molecular weight of the second prima facie case of obviousness exists. MPEP 2144.05. Webster teaches that such ink/paste including thermoplastic materials enables to form conductive traces and/or interconnects to provide electrical communication as well as mechanical bond between two or more electronic components [¶ 0039-0041, 0043]. Both Wang & Jang also desires to form conductive interconnections to produce various electronic devices (Wang- col. 3, lines 24-30; Jang- [0033-0036]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate first and second polymer materials having recited molecular weight into the conductive paste of Wang & Jang because doing so would form reliable electrical and mechanical bond between two or more components, thereby producing desired electronic device/package (Webster). As a result, prior art combination of Wang, Jang, Glicksman & Webster renders the claimed method obvious.
As to claim 2, Wang discloses that the electrical component is a semiconductor chip (LED component- col. 8, lines 61-66).  
As to claim 3, Wang discloses that the electrical component includes a plating 20layer selected from nickel or gold (claim 6; resulting from drying the paste- col. 10, lines 27-38).
As to claim 4, Wang discloses that the method further comprises the step of drying at 40 to 150 °C after applying the conductive paste on the electrically conductive layer (col. 10, lines 27-38). With respect to drying the paste before 
As to claim 5, Wang discloses that a pressure is applied on the electrical component during the heating step (thermal compression bonding- col. 3, lines 53-56).
As to claim 6, the combination of Wang, Jang & Webster in claim 1 above discloses the conductive paste comprising a metal powder made of silver or copper alloy (Jang- [0041]), a solvent and first & second polymers with respective molecular weights.
30Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,308,856, “Wang”) in view of Jang (US 2012/0309866) & Hwang (US Patent Re. 32309- Reissue of US 4557767).
Regarding claim 7, Wang discloses a method of manufacturing an electronic device comprising the steps of: preparing a substrate comprising an electrically conductive layer (copper) (col. 8, lines 61-66); applying a conductive paste (TIM paste) on the electrically conductive layer (col. 9, lines 4-10); mounting an electrical component on the applied conductive paste; heating the conductive paste to bond the electrically conductive layer and the electrical component (col. 3, lines 24-30; fig. 1), wherein the 10conductive paste comprises 
Wang fails to disclose the solvent includes two solvents with different boiling points. However, such constituent is known in the art. Jang discloses a conductive ink/paste for bonding of electronic devices (¶ [0001], [0033-0036]) comprising a metal or solder powder [0022-0023, 0041], first solvent and second solvent [0056, 0067] (e.g. ethers, terpineol- [0017]) and a polymer comprising a first polymer and a second polymer (binder comprising a first resin and a second resin- [0013-0014], [0049]). At least one solvent has a boiling point between 100-280°C (alpha-terpineol has a boiling point of about 219°C). Jang teaches that the solder ink/paste includes two solvents in order to manufacture a high-quality paste and achieve a balanced printing property [0053, 0067]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ solder paste of Jang in the method of Wang because it would provide a balanced printing property and result in a high-quality paste (Jang). Jang does not mention a second solvent having a boiling point of 100-280°C in the conductive paste. However, Hwang (also directed to powdered metal paste) teaches that solvents are conveniently used to adjust the viscosity to a satisfactory level and can be selected from many volatile solvents, including higher boiling materials such as dibutyl phthalate (boiling point of about 340°C) or tricersyl phosphate (col. 10, lines 18-35; claims 14, 44). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a higher boiling point solvent such as dibutyl phthalate 
Thus, Wang as modified by Jang & Hwang discloses the conductive paste including two solvents with respective lower and higher boiling points.
As to claim 8, Wang discloses that the electrical component is a semiconductor chip (LED component- col. 8, lines 61-66).  
As to claim 9, Wang discloses that the electrical component includes a plating 20layer selected from nickel or gold (claim 6; resulting from drying the paste- col. 10, lines 27-38).
As to claim 10, Wang discloses that the method further comprises the step of drying at 40 to 150 °C after applying the conductive paste on the electrically conductive layer (col. 10, lines 27-38). With respect to drying the paste before mounting the electrical component, examiner notes that there is only a finite number of options for the drying step: prior to mounting the component or after mounting the components, the objective being to remove organic molecules (Wang- col. 10, lines 30-35). Based on these choices, one or ordinary skilled in the art would have found it obvious to dry the conductive paste before mounting the electrical component in order to effectively remove the organic molecules.
As to claim 11, Jang discloses a conductive solder ink/paste for bonding of electronic devices comprising about 70-90 wt% metal or solder powder [0022-0023, 0041], about 4-12 wt% solvent (e.g. glycol ether- [0017]) and about 3~10 wt% polymer comprising a first polymer and a second polymer (binder comprising a first resin and a second resin- [0013-0014], [0049]) – this overlaps prima facie case of obviousness exists. Jang teaches that such solder ink/paste has superior properties of high resistance against an organic solvent, corrosion and high-heat or physical impacts from the outside [0053]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ solder paste similar to Jang in the method of Wang because it would provide superior properties of high resistance against an organic solvent, corrosion and high-heat or physical impacts from the outside.  Accordingly, the combination of Wang, Jang & Hwang discloses the conductive paste comprising a metal powder made of silver or copper alloy (Jang- [0041]), a polymer and first & second solvents with respective boiling points.25

Response to Amendment and Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive for following reasons. Examiner notes the new grounds of rejection has been set forth above in light of recent amendment; arguments concerning the added limitation of polymers in claim 1 are moot in view of disclosure of Glicksman.
Regarding claim 1, Applicant argues (pg. 3 of Remarks):
Jang discloses a solder ink that is said to be useful for printing using a continuous printer method so that it can be used as a solder for mounting various electronic devices (Jang, [0040]). A solder ink is completely different from the conductive pastes used in the method of the invention. A solder ink contains solder powder, which is designed to melt at relatively low 
Because a solder liquefies in use, it will flow on the substrate as a fluid. The concerns with controlling the flow of a fluid are entirely different from the concerns around a sintering material, which remains solid and does not flow as a fluid. In sintering, there is no flow of molten material. Sintering provides great control over the final disposition of the bonding material, precisely because there is no flow of molten material. One of skill in the art would not consult a document such as Jang, that concerns soldering (which melts and flows in use) when designing a paste for use in sintering (which does not melt and flow in use).
Applicant submits that one of skill in the art would not consider a document that concerns solder, which flows, when designing a paste for use in a method that involves sintering, in which there is no flow.

In response, examiner respectfully disagrees with the argument that a solder ink of Jang is completely different from the conductive paste used in the invention. One skilled in the art would understand that terms “ink” and “paste” are synonyms; both refer to solder materials used in bonding. Applicant argues that solder ink powder in Jang is melted and flows, whereas the paste used in the present invention is designed for sintering, which is entirely different from melting. Examiner agrees that sintering is a physically different process. However, the claimed method neither recites sintering the conductive paste nor does the method preclude melting or flowing of the conductive paste. In other words, the claim is open to melting and flow of the conductive paste. Consequently, the features upon which Applicant relies (i.e., sintering conductive paste, no flow of solder material) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, examiner submits that above arguments based on sintering or no flow of solder are not commensurate with the scope of the claims. In order to distinguish from Jang, Applicant is suggested to recite “sintering of the conductive paste” in the claim.
With respect to claim 7, Applicant again argues:
The arguments mentioned above with respect to the combination of Wang and Jang apply equally to the present rejection. Like Jang, Hwang also relates to a solder metal paste, and not a metal paste designed for sintering. Indeed, one of the problems that Hwang claims to address is the flow of molten solder.
As mentioned previously, the problems encountered with solder, which melts and flows during application, are entirely different from those encountered with a metal material which sinters. One of skill in the art would not combine teachings relating to sintering with teachings relating to soldering. 

In response, examiner submits that the claimed method neither recites sintering the conductive paste nor does the method preclude melting or flowing of the conductive paste. The features upon which Applicant relies (i.e., sintering conductive paste, no flow of solder material) are not recited in the rejected claim(s). Therefore, above arguments based on sintering or no flow are not commensurate with the scope of the claims.
With respect to claim 7, Applicant also argues (pg. 6 of Remarks):
Hwang also does not teach or suggest the use of a first and second solvent, wherein the boiling point of the first solvent is 100 to 280°C, and the boiling point of the second solvent is 285 to 500°C. Hwang discusses mixtures of solvents, but the problem the authors seek to address is "slump", which is phenomenon that occurs during soldering and not during sintering. 
The use of a first and second solvent, wherein the boiling point of the first solvent is 100 to 280°C, and the boiling point of the second solvent is 285 to 500°C, results in increased peel strength of the sintered paste, as shown in Table 3 of the Application. Documents relating to soldering cannot teach or suggest anything about a sintering method, and certainly not suggest that increased peel strength of a sintered metal would result from a mixture of solvents as recited in claim 7. 
In summary, the Applicant submits that there is no prima facie case of obviousness. One of skill in the art would not combine teachings which relate to soldering with a sintering technique

In response, examiner notes that in the prior art combination of Wang, Jang & Hwang, the first solvent alpha-terpineol has a boiling point of about 219°C (Jang), while a second solvent dibutyl phthalate has a higher boiling point of about 340°C (Hwang)- not recite any sintering or peel strength of a sintered metal. Consequently, this line of argument is not commensurate with the scope of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735